  8:20-cr-00317-RFR-SMB Doc # 53 Filed: 04/21/21 Page 1 of 2 - Page ID # 116




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                     8:20CR317

       vs.
                                                                         ORDER
JESUS GODINEZ-CONTRERAS,

                       Defendants.


       This matter is before the court on the defendant Jesus Godinez-Contreras’ Motion to

Reveal Identity of Confidential Sources (Filing No. 39). A hearing on the motion was held on

April 20, 2021 and the court took the matter under advisement.

       The government, in its Response to Defendant’s Motion (Filing No. 47) and reiterated

at the hearing, has not determined at this time whether either confidential source will be called

to testify at trial. At the hearing, the government did not dispute that both confidential sources

where present and participated in the transactions they claim the defendant was allegedly

involved in. The government and defendant’s real argument at the hearing was the timing of

the disclosure. The defendant wants the identity of the confidential sources revealed now and

the government wants their identities revealed closer to trial.

       After considering the defendant's motion, the government’s response, and the comments

of counsel made at the hearing, I find that the government must provide the identity of the

confidential sources, along with any information that may be used by the defendant to impeach

the testimony of the informant, including criminal histories, copies of his/her statements, and any

promises or consideration paid or inducements offered to the informant in exchange for

cooperation and testimony. This ruling also mandates the disclosure by the government of
   8:20-cr-00317-RFR-SMB Doc # 53 Filed: 04/21/21 Page 2 of 2 - Page ID # 117




 any Brady or Giglio information. The above information shall be disclosed to the defendant

 not later than ten (10) business days prior to the date set for trial.

         IT IS ORDERED: Defendant's Motion to Reveal Identity of Confidential Sources

 (Filing No. 39) is granted as set out above.

       Dated this 21st day of April, 2021.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge


                                           ADMONITION

        Pursuant to NECrimR 59.2, a party may appeal this order by filing a "Statement of
Objection to Magistrate Judge's Order" within fourteen (14) days after being served with the
order. The party shall specifically state the parts of the order to which the party objects and the
legal basis of the objections. Failure to timely object may constitute a waiver of any such
objection. The brief in support of any objection shall be filed at the time of filing such objection.
Failure to file a brief in support of any objection may be deemed an abandonment of the
objection.
